Citation Nr: 0933091	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent disabling for posttraumatic stress disorder 
("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty service from October 1966 
to October 1968.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2004 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Louisville, Kentucky, which granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective October 10, 2003.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as chronic sleep impairment, anxiety, anger and 
irritability, recurrent recollections of traumatic 
experiences, avoidance and isolation, mild memory loss and 
occasional difficulty concentrating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.14, 
4.21, 4.27, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, a letter dated December 2003 advised the 
Veteran of the types of evidence and information necessary to 
substantiate his claim for service connection and the 
relative duties upon himself and VA in developing his claim.  
A March 2006 letter explained how VA assigns the disability 
rating and effective date, and explained the type of evidence 
considered in making such determinations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the decision Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder, or of greater interference with 
work or activities of daily life, is required to support a 
claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required since the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez does not apply to the Veteran's initial 
rating claim for PTSD because VA's VCAA notice obligation was 
satisfied when the RO granted his claim for service 
connection.  22 Vet. App. 37 (2007).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") treatment records, and a VA PTSD 
evaluation report dated April 2004.  The claims file also 
contains the Veteran's statements in support of his claim; 
the Veteran has not referenced any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  

As noted above, the Veteran has already been afforded a VA 
PTSD examination.  Despite the Veteran's contention, via his 
representative, that a new VA examination is necessary to 
assess the current severity of his disability, the Board 
concludes that a new examination is not warranted in this 
case because, as will be discussed in greater detail below, 
there is no objective evidence to suggest that there has been 
a material change in the severity of his service-connected 
PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2008).  Although the representative has pointed to the 
length of time that has passed since this examination was 
conducted, the duty to assist does not require that a claim 
be remanded solely due to the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The Board finds that the April 2004 
examination report is thorough, consistent with the 
contemporaneous, as well as subsequent treatment reports of 
record, and provides sufficient information to rate the 
Veteran's disability under the applicable criteria.  As such, 
the examination report in this case is adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  
However, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).
GAF scores from 71 to 80 indicate that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and no more than slight impairment in 
social, occupational r school functioning.  GAF scores from 
61 to 70 represent some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupation, 
or school functioning, but generally functioning pretty well, 
and have some meaningful relationships.  GAF scores from 51 
to 60 represent moderate symptoms, such as flat affect and 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
function (such as few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference VA's adoption of the DSM-IV, for rating 
purposes).

III.  Analysis

The Veteran disagrees with the initial evaluation assigned to 
his service-connected PTSD and contends that the severity of 
his disability is such that he warrants an initial rating of 
70 percent.  See VA Form 9, July 2006.  As noted above, his 
representative further asserts that because his last VA 
examination was performed more than five years ago, it is not 
sufficient upon which to base a decision and he is therefore 
entitled to a new examination.  See Appellant's Brief, July 
2009.

The evidence of record reveals that the Veteran initially 
began treatment for PTSD in October 2003, when he was seen at 
the VA Vet Center in Huntington, West Virginia, for 
individual psychiatric/psychological counseling.  At that 
time, he was evaluated by a Licensed Clinical Social Worker 
("LCSW"), J.H., who noted that his symptoms included weekly 
angry outbursts, intrusive thoughts of Vietnam, isolation and 
sleep disturbances.  See letter from J.H., January 2004.  
J.H. opined that the Veteran suffered from chronic PTSD, 
which he said had been present since his Vietnam combat tour 
ended, and resulted in his failed marriage and subsequent 
inability to engage in close relationships.  He further 
opined that the Veteran's PTSD symptoms were getting worse as 
he got older and were increasingly interfering with his 
activities of daily life.  

In April 2004, pursuant to his original service connection 
claim, the Veteran was afforded a VA PTSD evaluation.  He 
reported that he was very anxious, depressed, nervous and had 
difficulty sleeping.  Regarding his occupation, he said that 
he had been employed with the same company as a steel-worker 
for 31 years and still worked there.  Regarding his personal 
life, he said that he had been married from 1970 to 1979 but 
got divorced because he and his former wife could not get 
along.  Regarding leisure time activities, he said that he 
had a few close friends with whom he enjoyed playing golf 
five to six times per month and noted that he would like to 
play more often, but his work schedule did not permit him 
much free time.  He also said that he enjoyed going to The 
American Legion and spending time there talking with other 
friends.  He said that he also enjoyed watching television, 
occasionally walked for exercise and watched the news 
everyday.  With regard to his daily activities of living, he 
said that he was able to do his own housework, bathe and 
groom himself and generally see to his own personal needs.  
He said that he used to drink quite a bit in service, but had 
stopped drinking seven years earlier.  He also denied any use 
or abuse of illicit or non-prescription drugs or substances.  
He said that he had recently been hospitalized for a heart 
catheterization, but denied any psychiatric hospitalizations.  
Despite the fact that he was continuing to participate in 
monthly counseling sessions at the Vet Center, he denied 
receiving any psychiatric treatment or counseling at that 
time.  He also denied any history of physical violence, 
including hitting, throwing or breaking objects or loss of 
impulse control, instead noting that he cursed a lot when he 
got angry.  During the interview, the VA examiner noted that 
the Veteran met all of the basic criteria for PTSD.  The 
Veteran said that he had recurrent recollections of combat, 
but denied recurrent dreams, nightmares and flashbacks.  He 
did, however, report that he felt significant anxiety 
whenever he heard a helicopter overhead.  He also discussed 
avoidance of stimuli associated with trauma and numbing and 
reported having a restricted range of affect and less 
emotional expression than he had before he went to Vietnam.  
He noted that he tended to isolate himself from his co-
workers and had less interest in participating in activities, 
although he admitted that he enjoyed participating in several 
activities with a few friends.  The Veteran also reported 
difficulty sleeping, irritability, some trouble 
concentrating, frequent worrying and getting upset about 
certain things at work.  

During the mental status examination, the examiner noted that 
the Veteran manifested a normal thought process and denied 
hallucinations, flashbacks, and suicidal/homicidal ideation.  
His memory and recall seemed reasonably good, although the 
Veteran said that he sometimes forgot how to do work-related 
tasks.  His mood during the interview was moderately anxious 
and he displayed normal judgment, intellectual functioning 
and impulse control.  Based on the compensation and pension 
examination, the VA examiner diagnosed the Veteran on Axis I 
(clinical disorders) with PTSD, rule out dysthymia; on Axis 
IV, he determined that the psychosocial and environmental 
factors contributing to the Veteran's PTSD were his combat 
stressors during Vietnam.  He opined that although the 
Veteran had some friends and played golf, he at least had 
moderate impairment in social and occupational functioning.  
He noted, however, that the Veteran continued to work in 
spite of his psychological difficulties.  He assigned the 
Veteran a GAF score of 58.
In September 2004, the Veteran's LCSW, J.H., submitted 
another letter to the RO, in which he noted that the Veteran 
had been attending monthly individual counseling sessions at 
the Vet Center since October 2003.  He said that the Veteran 
now better understood the etiology of his PTSD and the 
reasons for the effects of its symptoms on his life, which he 
said allowed him to better cope with the condition.  Again, 
he noted that PTSD symptoms tend to increase with age, 
although, he did not specifically indicate which, if any, of 
the Veteran's symptoms had worsened.  In June 2005, J.H. sent 
a third letter to the RO, in which he noted that his previous 
letter summarizing the Veteran's symptoms remained accurate 
except that the Veteran's symptoms continued to increase with 
age.  This time, however, he specifically stated that this 
"increase" was typical for PTSD, and added treatment helps 
to hold symptoms in check but does not remedy them 
completely.  He added that the Veteran's PTSD symptoms 
included sleep disturbances, intrusive thoughts of his combat 
experiences whenever he was not intently focused on a 
particular task at hand, lack of emotional closeness, 
isolation and anger, noting also that the Veteran had no 
children and had been living alone for the pas 26 years since 
his divorce.  With regard to his occupation, he noted that 
the Veteran had been able to successfully maintain employment 
because he was able to work alone with little interaction 
from supervisors and co-workers.  J.H. opined that the 
Veteran suffered from "serious" PTSD, which had contributed 
to his failed marriage and had kept him from engaging in 
close relationships and increasingly interfered with his 
everyday life.

In addition to the VA examination report and letters from 
J.H., the claims folder also contains treatment records from 
the Huntington VAMC, dated June 2002 though January 2006.  
Although these reports contain no psychological or 
psychiatric treatment records, they do reveal that during 
regularly-scheduled medical visits, it was noted on several 
occasions that the Veteran's depression screening was 
negative, he was fully oriented to person, place and time 
with an appropriate mood and affect, and he displayed well-
organized, normal language and speech.  His primary care 
physician also noted that his PTSD was stable, he was not 
taking any psychiatric medications, and would only be 
referred to the mental health clinic as needed.  See VAMC 
treatment records December 2004; March and April 2005; July 
and December 2005.

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board concludes that the greater 
weight of probative evidence is against the assignment of an 
initial disability rating in excess of 50 percent at any time 
during the pendency of this appeal.  In reaching this 
conclusion, the Board finds that the Veteran's PTSD has been 
shown to more closely approximate the criteria for a 50 
percent rating, with symptoms that include chronic sleep 
impairment, anxiety, anger and irritability, recurrent 
recollections of traumatic experiences, avoidance and 
isolation, mild memory loss and occasional difficulty 
concentrating.

The Board notes that despite the repeated statements from the 
Veteran's treating LCSW that the symptoms of his PTSD were 
"severe" and were increasing in severity, the actual 
symptomatology and manifestations described by that examiner 
appear to have remained essentially the same as those 
described during the VA examination in April 2004, and there 
is no other objective evidence of record suggesting a 
worsening of his symptomatology since that time.  During the 
pendency of this appeal, the primary manifestations of his 
service-connected disability have remained essentially the 
same, and include anxiety and nervousness, depression, 
trouble sleeping, irritability, avoidance and isolation, 
trouble concentrating, recurrent recollections of traumatic 
experiences, frequent worrying, a lack of emotional 
expressiveness, mild memory loss and getting upset about 
various occurrences at work.  Such manifestations are 
contemplated by the 50 percent rating currently assigned.  
Furthermore, the Board notes that the Veteran's VAMC 
treatment notes, as well as statements from J.H. concerning 
his symptomatology, appear to indicate that the Veteran may 
no longer suffered from a depressed mood.

Additionally, the Board notes that the Veteran has been shown 
to have some occasional occupational and social impairment, 
especially with regard to preferring to work alone, 
forgetting how to do some work-related tasks, and getting 
upset over certain on-the-job incidents.  However, while it 
is clear that the Veteran has sometimes manifested certain 
moderate PTSD symptoms, including isolation and difficulty in 
establishing and maintaining effective work relationships, 
the record also reflects he has been employed with the same 
company for more than 31 years.  Moreover, the Veteran has 
patently demonstrated that he not only has the ability to 
establish and maintain close social relationships, but he 
also enjoys actively participating in leisure time activities 
with small groups of friends.  In this regard, during the VA 
examination, the Veteran said that he had several close 
friends with whom he enjoyed playing golf several times per 
month, as well as other friends at the American Legion, with 
whom he enjoyed spending time socializing.

Furthermore, the Board notes that many of symptoms noted 
under the criteria for a 50 percent rating are also absent in 
this case, as the Veteran has never presented with 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once per week, difficulty in understanding 
complex commands, impaired judgment or impaired abstract 
thinking.  

While the Board has considered the Veteran's contention that 
the severity of his PTSD warrants a 70 percent evaluation, 
the objective medical evidence of record shows that he has 
never presented with most of the criteria necessary for a 70 
percent disability rating, including suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  As such, the 
Board finds that the Veteran's PTSD symptoms more closely 
approximate those associated with the current 50 percent 
rating and the greater weight of the evidence remains against 
granting a 70 percent disability evaluation for his PTSD.  

The Board further finds that the Veteran has not been shown 
to have total occupational and social impairment due to his 
PTSD, and does not warrant a 100 percent rating.  As noted, 
the Veteran has maintained employment for over three decades 
with the same company, and socializes with friends.  H has 
also not been shown to experience persistent delusions or 
hallucinations, to demonstrate grossly inappropriate behavior 
or to be in persistent danger of hurting himself or others.  
There is no evidence of an intermittent inability to perform 
activities of daily living, or of disorientation to time or 
place.  He has not manifested memory loss so severe as to 
result in the loss of names of close relatives, his own 
occupation or his own name.  While minor cognitive 
difficulties have been noted, his thoughts have repeatedly 
been found to be organized on VA examination.

Finally, the Board notes that despite the allegations of the 
Veteran's LCSW that his PTSD is severe, the Veteran's only 
cited GAF score during the pendency of this appeal was 58, 
which represents moderate symptoms, such as moderate 
difficulty in social, occupational, or school function (such 
as few friends and conflicts with peers or co-workers).

For these reasons, the Board concludes that the Veteran's 
PTSD most closely approximates the criteria for a 50 percent 
rating throughout the rating period on appeal.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, as discussed 
above, as the Veteran has been working for the same company 
for well over 31 years, and his disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for an initial increased rating 
for PTSD; the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
disabling for PTSD is denied


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


